Citation Nr: 0944633	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  09-13 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Richard Rhea, Attorney


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the Veteran's claim of 
entitlement to service connection for asbestosis.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that this claim was denied in April 2006 
because at that time, there was no evidence of record that 
the Veteran had been diagnosed with asbestosis.  Rather, he 
was diagnosed with chronic obstructive pulmonary disease 
(COPD).  Further no evidence had been presented linking that 
pulmonary disability to service.  However, recently, the 
Veteran submitted an examination report from a private 
physician, dated November 2007.  In that examination, the 
Veteran reported significant exposure to asbestos during his 
military service, and in the jobs he held for over thirty 
years subsequent to service.  After examining the Veteran and 
reviewing his history, this doctor indicated that he felt the 
Veteran had a bilateral asbestos related pleural disease.  He 
indicated that this diagnosis was causally related to the 
Veteran's asbestos exposure in the military and his workplace 
exposure to asbestos.

As there is now evidence of record indicating that the 
Veteran may currently have an asbestosis related disability 
that may be related to service, the Board is of the opinion 
that the Veteran should be provided with a VA examination in 
order to determine whether he currently has any disability 
related to in service asbestos exposure.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC should contact the Veteran and 
have him provide the names and addresses 
of all health care providers who have 
recently treated him for asbestosis, 
including any records from Dr. Alvin J. 
Schonfeld.  After any required releases 
have been obtained, please associate all 
identified relevant records with the 
Veteran's claims file.

2.  After the above development has been 
completed, and the relevant records 
associated with the Veteran's claim file, 
the Veteran should be scheduled for a VA 
physical examination to determine the 
etiology of any currently diagnosed 
pulmonary disorder, including asbestosis 
or any asbestos related pleural disease, 
if such is diagnosed.  All necessary 
testing should be undertaken.  The 
examiner should review the Veteran's 
claims file, and indicate such review in 
his examination report.  After a thorough 
review of the Veteran's claims file and a 
thorough examination of the Veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the Veteran has any pulmonary 
disability related to service, to include 
as secondary to asbestosis exposure in 
service.  All findings, and the reasons 
and bases therefore, should be set forth 
in detail.  

3.  Following the above, the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for 
asbestosis.  In the event that any benefit 
sought is not granted, the appellant and 
his representative should be provided with 
a supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
cooperate by reporting for the examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2008).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



